DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-8, there is no cited art that discloses a differential amplifier, a feedback voltage, a reference voltage, a pass transistor and distribution transistors connected and operative as recited in claim 1 and further including “an inrush preventer, connected in parallel between the differential amplifier and the pass transistor, and configured to output a regulated amplified voltage into the gate terminal during an initial driving period, 
wherein the inrush preventer comprises a determiner configured to output an enable signal according to control signals comprising at least three signals including an amplifier enable signal and an inrush enable signal, and a limiter configured to output the regulated amplified voltage according to the enable signal” (Examiner’s emphasis).
There is no cited art that discloses an inrush preventer providing the regulated amplified voltage to the gate of the pass transistor during the initial driving period according to an enable signal, wherein the enable signal is generated responsive to at least three signals which include an amplifier enable signal and an inrush enable signal.  The cited prior art fails to disclose a third additional signal as well as the amplifier enable and inrush enable signals to generate the enable signal for the limiter. An “amplifier enable signal” is interpreted as a signal that enables an/the amplifier and “inrush enable signal” is interpreted as a signal that enables the inrush prevention circuitry and/or indicates a potential occurrence of an inrush situation.
With respect to claims 9-13, there is no cited art that discloses a low dropout voltage regulator driving method comprising: 
“outputting an output voltage of the low dropout voltage regulator based on a regulated amplified voltage generated by an inrush preventer according to control signals during an initial driving period; 
comparing a feedback voltage based on the output voltage of the low dropout voltage regulator with a preset reference voltage when the initial driving period elapses; and 
differentially amplifying a comparison signal to output the output voltage, wherein the control signals signal includes comprise at least three signals including an inrush enable signal and an amplifier enable signal, and wherein the inrush preventer comprises a determiner configured to output an enable signal according to the control signals, and a limiter configured to output the regulated amplified voltage according to the enable signal” (Examiner’s emphasis).
There is no cited art that discloses the output dependent on a regulated amplified voltage from the inrush preventer during an initial period according to control signals, comparing the reference and feedback voltages after the initial period, the inrush preventer having a determiner generating an enable and a limiter configured to output the regulated amplified voltage according to the enable signal, wherein the enable signal has at least three signals comprising an amplifier enable signal and an inrush enable signal. The cited prior art fails to disclose a third additional signal as well as the amplifier enable and inrush enable signals to generate the enable signal for the limiter. An “amplifier enable signal” is interpreted as a signal that enables an/the amplifier and “inrush enable signal” is interpreted as a signal that enables the inrush prevention circuitry and/or indicates a potential occurrence of an inrush situation.
Claims 14-20 are allowed for similar reasons as claim 1 with respect to the inrush preventer and the enable signal generated according to the three control signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849